DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I, Figure 1, drawn to a Fourier domain mode-locked optoelectronic oscillator, include an optical notch filter.
Species II, Figure 5, drawn to another a Fourier domain mode-locked optoelectronic oscillator include a swept optical notch filter and an optical filter driver.
The species are independent or distinct because recites distinct characteristics of such species. These two groups are mutually distinct from each other, the mutually distinct subject matter for Species I recites a Fourier domain mode-locked optoelectronic oscillator, include an optical notch filter. Species II recites a Fourier domain mode-locked optoelectronic oscillator include a swept optical notch filter and an optical filter driver.  In addition, these species are not obvious variants of each other based on the current record.

If applicant elects Species I, the applicant also need to choose one of the Sub-Species: 
Sub-Species A, Figure 2, drawn to laser light source includes a laser driver and a swept laser.  The swept laser can be a DFB laser or DBR laser, whose light emission frequency can be quickly tuned by changing the concentration of carriers in the laser cavity with a periodic driving current.
Sub-Species B, Figure 4, drawn to another laser light source includes a single-frequency laser, a single sideband modulator, and a swept microwave source.  The single-frequency laser is configured to generate a single-frequency optical carrier wave.
The species are independent or distinct because recites distinct characteristics of such species. These two groups are mutually distinct from each other, the mutually distinct subject matter for Species I recites to laser light source includes a laser driver and a swept laser.  The swept laser can be a DFB laser or DBR laser, whose light emission frequency can be quickly tuned by changing the concentration of carriers in the laser cavity with a periodic driving current.  Species II recites another laser light source includes a single-frequency laser, a single sideband modulator, and a swept microwave source.  The single-frequency laser is configured to generate a single-frequency optical carrier wave.  In addition, these sub-species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims are not generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least one of the following reason(s) apply: 
(a) The inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(c) The prior art applicable to one invention would not likely be applicable to another invention; 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELMA R FORDE whose telephone number is (571)272-1940. The examiner can normally be reached M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 


      /Delma R Fordé/           Examiner, Art Unit 2828                                                                                                                                                                                             


/TOD T VAN ROY/           Primary Examiner, Art Unit 2828